The judgment of the court (Slidell, J., absent,J was pronounced by
Eustis, C. J.
This appeal is taken by the plaintiffs from a judgment rendered against them in favor of the defendant, in the court of the fifth district. The plaintiffs brought their action for the recovery of the slavo China, and her issue, together with her wages for a series of years. Richard Terrell claims one undivided half interest in the slaves, in his own right; the other plaintiffs claim in the right of Louisa Terrell, deceased. Richard Terrell and Louisa Terrell were children of Richard Terrell. Their father, it seems, held the slave China, and certain other slaves, under a deed of trust, as it is called, executed in Adams county, in the State of Mississippi, on the 24th of March, 1822, where Terrell and his wife resided. They afterwards removed to this State with their household and slaves, and resided in New Orleans. The deed purported to sell and convey, for and in consideration of the sum of twenty-two hundred dollars, paid in hand, eight certain slaves, of whom the said China was one, to Rickard Terrell, with a covenant on his part, that he is to hold the slaves for the use and benefit of his, the said Terrrell’s daughter and son, Louisa and Richard, until they shall become of lawful age or be married : that is, until either should be of age, or the said Louisa should be married; in which event, the said Terrell binds himself to make to each, a full title to one undivided half interest on the slaves. In the event of the death of either, before their majority or marriage, the right to the slaves was to vest in Richard Terrell.
The slave China, it appears, was sold at sheriff’s sale in the parish of Lafourche Interior, on the 18th of April, 1831, under an execution issued on the judgment in favor of James Porter v. Stephen and Rezin Bowie, and Alexander Thomassmi became the purchaser, for the sum of six hundred dollars. Thom.asson sold her to James A. Scudclay, and Scudday sold her to the defendant, Alien.
We find nothing in the evidence, impugning the good faith of the defendant or his vendors, in relation to the title of the slave, and we consider the possession in them to have been uninterrupted from the date of the sheriff’s sale, April 18, 1831. It does not appear that Terrell, the father, ever made any title for the slaves to either of his children, and so far as any right by inheritance from *47Mm is relied upon, it is obvious that his claim to the slaves were extinguished by the prescription of five years during his life time. Art. 3444, C. C.
The legal title to the slaves was vested in Richard Terrell by the deed of trust. He brought them to this State, and they became subject to our laws, which recognize no such right of property as that claimed by the plaintiffs. Our views on this subject are fully expressed in the case of Harper v. Stanbrough, 2d Ann. 380. We have constantly before us the danger of deviating from the principles established in that case, and of introducing modifications of the right of property, established'by a system of jurisprudence, to which our code is directly opposed.
The judgment of the district court is therefore affirmed, with costs.